Judgments, Supreme Court, New York County (Budd Goodman, J.), rendered May 8, 1998, convicting defendant, upon his pleas of guilty, of criminal contempt in the first degree and criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, and resentencing him, after a hearing, to a consecutive term of 1 to 3 years upon a finding that he violated the terms of his probation, unanimously affirmed.
This defendant having violated his probation was resentenced for his underlying crime. In this case, the more recent crimes which gave rise to his probation violation were separate and distinct from the 1995 conviction on which the probation sentence was based. Therefore, there is no merit to defendant’s claim under Penal Law § 70.25 (2) and no question that a consecutive sentence was properly imposed for the crime underlying his violation of probation. We perceive no basis for a reduction of sentence in the interest of justice. Concur — Andrias, J.P., Rosenberger, Lerner, Buckley and Marlow, JJ.